NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                               For the Seventh Circuit 
                               Chicago, Illinois 60604 
                                            
                             Submitted October 23, 2018* 
                              Decided October 23, 2018 
                                            
                                        Before 
                                            
                          MICHAEL S. KANNE, Circuit Judge  
                           
                          DAVID F. HAMILTON, Circuit Judge 
                           
                          AMY C. BARRETT, Circuit Judge 

 
No. 18‐1254 
 
OLA D. DICKENS,                                    Appeal from the United States District 
      Plaintiff‐Appellant,                         Court for the Northern District of Illinois, 
                                                   Eastern Division. 
      v.                                            
                                                   No. 17 C 7897 
STATE OF ILLINOIS, et al.,                          
      Defendants‐Appellees.                        Rebecca R. Pallmeyer, 
                                                   Judge. 
 

                                        O R D E R 

       Ola Dickens clearly is distressed, but her pleadings are difficult to follow. 
Dickens alleges that police and government officials failed to investigate her concerns 
that she is being stalked, surveilled, and threatened, though details are scarce. We also 
                                                 
            * We have agreed to decide the case without oral argument because it would not 

significantly aid the court. FED. R. APP. P. 34(a)(2)(C). The defendants were not served 
with process in the district court and are not participating in this appeal. 
No. 18‐1254                                                                           Page 2 
 
understand her to allege that she was arrested twice, in October 2012 and July 2015, and 
to challenge the general validity of these arrests. There is no obvious link among the 
events Dickens discusses but she appears to allege an overarching scheme to harm her. 
The district court dismissed the case, and we affirm.  
         
        Before turning to the merits of Dickens’s arguments on appeal, we consider the 
procedural posture of the case. Dickens filed this pro se suit on July 12, 2017, and 
petitioned to proceed in forma pauperis. See 28 U.S.C. § 1915. The district judge granted 
this request but struck the complaint because she was “unable to determine from the 
current complaint that Ms. Dickens has any non‐frivolous claim for relief.” The judge 
granted Dickens leave to file an amended complaint that “provide[d] specifics about the 
identity of the wrongdoers, the actions they took, and the dates on which the alleged 
wrongdoing took place.” Dickens responded by filing six proposed amended 
complaints. She dated the first two November 7 and named the State of Illinois as the 
sole defendant. One of these contained a ream of exhibits. She filed four more 
complaints later that month, each against different defendants. The judge considered all 
six collectively as the “amended complaint” and concluded that “Dickens’s difficulties 
do not support a timely federal claim.” She dismissed the case and then denied 
Dickens’s motion for reconsideration.  
         
        Section 1915(e) “directs courts to screen all complaints filed with requests to 
proceed IFP and provides that ‘the court shall dismiss the case at any time’ if, among 
other things, the action is frivolous or malicious or ‘fails to state a claim on which relief 
may be granted.’” Luevano v. Wal‐mart Stores, Inc., 722 F.3d 1014, 1024–25 (7th Cir. 2013) 
(quoting 28 U.S.C. § 1915(e)(2)); see also Coleman v. Labor and Industry Review Comm. of 
Wis., 860 F.3d 461, 465 (7th Cir. 2017). The district court, which did not specifically 
invoke § 1915(e), concluded that the amended complaints, taken together, failed to state 
a claim.  We therefore apply the same standard that applies to motions under Federal 
Rule of Civil Procedure 12(b)(6) and assess whether Dickens’s allegations, taken as true, 
state a plausible claim for relief under any possible legal theory. See Arnett v. Webster, 
658 F.3d 742, 751 (7th Cir. 2011). We agree with the district court that they do not.  
         
        Dickens’s appellate brief primarily restates the allegations she made in the 
district court—that she has been stalked and threatened by “criminals using illegal 
surveillance systems” ever since she complained of noise from a nearby railway.  She 
alleges that government entities, including the Illinois Attorney General, and law 
enforcement officers from at least three different municipalities failed to investigate her 
No. 18‐1254                                                                          Page 3 
 
claims. She also refers vaguely to the foreclosure of her home and loss of her job. She 
argues, therefore, that the district court made the following “mistake[s]” by dismissing 
her complaint: (1) “finding no basis” in her exhibits “to conclude that any of plaintiff’s 
Civil Rights have been violated”; (2) concluding that she “had not alleged a timely claim 
within [the] court’s jurisdiction”; and (3) “concluding that individuals don’t have free 
Standing rights to be free from surveillance.”   
         
        Dickens filed form complaints for civil‐rights cases brought under 42 U.S.C. 
§§ 1983, 1985, and 1986. We find no allegations that could be interpreted to state a claim 
for relief under § 1985, which “permit[s] recovery from a private actor who has 
conspired with state actors” to, among other things, deprive a person or class of persons 
of the equal protection of the law. Fairley v. Andrews, 578 F.3d 518, 526 (7th Cir. 2009). 
42 U.S.C. § 1985(3).  Nor do we see a plausible claim that any defendants refused to 
prevent such a conspiracy for purposes of § 1986. See Preddie v. Bartholomew Consol. Sch. 
Corp., 799 F.3d 806, 820 (7th Cir. 2015). The complaint’s allegations are simply too 
general and conclusory. Moreover, liability under § 1986 depends on an underlying 
violation of the plaintiff’s civil rights. See id.  
         
        But Dickens’s allegations do not state a claim for such a violation, and so her 
§ 1983 claim also was appropriately dismissed. We cannot discern allegations that could 
add up to a possible violation of due process or equal protection.  To the extent she 
challenges either her 2012 or 2015 arrests under the Fourth Amendment, her claims 
would be barred by the two‐year statute of limitations under § 1983 for claims brought 
in Illinois. See Wallace v. Kato, 549 U.S. 384, 387 (2007). The district court appropriately 
considered that affirmative defense because it is evident on the face of the pleadings. 
See Jones v. Bock, 549 U.S. 199, 215 (2007). Another impediment to Dickens’s § 1983 claim 
is her failure to identify specific state actors who personally participated in the conduct 
of which she complains. See Colbert v. City of Chicago, 851 F.3d 649, 657 (7th Cir. 2017), 
cert. denied, 138 S.Ct. 657 (2018). Finally, as the district court correctly concluded, 
Dickens does not have a constitutional right to compel police or others to investigate 
her concerns about the stalking, surveillance, and other harassment she alleges. See 
Town of Castle Rock v. Gonzalez, 545 U.S. 748, 756 (2005). Dickens lacks authority for her 
contention to the contrary.   
         
        Finally, contrary to Dickens’s argument, the district court was not required to sift 
through her many exhibits to tease out a valid claim. See United States v. 5443 Suffield 
No. 18‐1254                                                                         Page 4 
 
Terrace, Skokie, Ill., 607 F.3d 504, 510 (7th Cir. 2010). We note, however, that the order 
makes clear that the district judge read every page.   
        
                                                                                   AFFIRMED